Fourth Court of Appeals
                                San Antonio, Texas
                                    December 14, 2018

                                   No. 04-18-00623-CR

                                    Matthew SERNA,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 16-05-0186-CRA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
        Leticia Escamilla’s notification of later record is hereby GRANTED. The reporter’s
record is due no later than January 2, 2019. No Further Extensions.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court